 1                                            NOTE: CHANGES MADE BY THE COURT
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11 JIL STREED STUDER, individually, and   )   Case No. 2:19-cv-08573-JFW (PLA)
   LARRY STUDER, individually,            )
12                                        )   ORDER GRANTING STIPULATED
             Plaintiffs,                  )   PROTECTIVE ORDER
13                                        )
         v.                               )   The Honorable Paul L. Abrams
14                                        )   Courtroom: 780
                                          )
15 JOHNSON & JOHNSON; ETHICON,            )
   INC.,                                  )
16                                        )
                Defendants.               )
17                                        )
                                          )
18                                        )
19
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///


                  ORDER GRANTING STIPULATED PROTECTIVE ORDER
     1497289.1
 1           The Court has received and considered Plaintiffs Jil Streed Studer and Larry
 2 Studer and Defendants Johnson & Johnson and Ethicon, Inc.’s (collectively, the
 3 “Parties”) Stipulated Protective Order. Pursuant to the Parties’ stipulation and for
 4 good cause shown, IT IS ORDERED that the Parties’ Stipulated Protective Order as
 5 modified is approved and shall be the Order of the Court.
 6
 7 IT IS SO ORDERED.
 8
 9
10 DATED: April 2, 2020                        _____________________________________
                                                Hon. Paul L. Abrams
11                                              United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                    ORDER GRANTING STIPULATED PROTECTIVE ORDER
     1497289.1
